In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1652

BETTY RUTH NELSON,
                                               Plaintiff‐Appellant,

                                v.


PEGGY HOLINGA KATONA, indi‐
vidually and in her official capacity
as Lake County Auditor, et al.,
                                            Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division.
    No. 2:10‐cv‐00031‐JVB‐PRC — Joseph S. Van Bokkelen, Judge. 


 ARGUED FEBRUARY 13, 2015 — DECIDED FEBRUARY 25, 2015


   Before WOOD,  Chief Judge, and BAUER and RIPPLE, Circuit
Judges.
    BAUER, Circuit Judge.  Plaintiff‐Appellant, Betty Ruth Nelson
(“Nelson”), a former employee of the Lake County Auditor’s
office, brought suit under 42 U.S.C. § 1983 against Defendants‐
Appellees,  Peggy  Holinga  Katona,  individually  and  in  her
official  capacity  as  Lake  County  Auditor,  and  Lake  County
2                                                         No. 13‐1652

Indiana, individually and severally (“the Appellees”). Nelson
alleged that she was unlawfully terminated from her job by the
Appellees  in  retaliation  for  her  political  support  of  Barack
Obama. After a full trial, the court entered judgment against
Nelson  in  accordance  with  the  jury’s  verdict.  On  appeal,
Nelson challenges the sufficiency of the evidence supporting
the jury’s verdict. Because Nelson failed to file any post‐verdict
motions—a  necessary  first  step  for  our  analysis  of  the
facts—we affirm.
    The issue presented for review is whether the jury’s verdict,
rendered in favor of the Appellees, was supported by legally
sufficient evidence. It is well‐settled that this court will uphold
a jury verdict on appeal as long as it is supported by a reason‐
able basis in the record. Pickett v. Sheridan Healthcare, 610 F.3d
434,  440  (7th  Cir.  2010).  It  is  equally  well‐established  that  a
party’s  failure  to  comply  with  Rule  50(b)  forecloses  any
challenge to the sufficiency of the evidence on appeal. Unitherm
Food  Systems,  Inc.  v.  Swift‐Eckrich,  Inc.,  546  U.S.  394,  404–07
(2006);  Consumer  Prods.  Research  &  Design,  Inc.  v.  Jensen,  572
F.3d 436, 437 (7th Cir. 2009). A post‐verdict motion is necessary
because  “[d]etermination  of  whether  a  new  trial  should  be
granted or a judgment entered under Rule 50(b) calls for the
judgment in the first instance of the judge who saw and heard
the witnesses and has the feel of the case which no appellate
printed  transcript  can  impart.”  Cone  v.  West  Virginia  Pulp  &
Paper Co., 330 U.S. 212, 216 (1947). Here, not only did Nelson
fail to move for a judgment as a matter of law under Rule 50(a)
at any point before the case was submitted to the jury, she did
not make any motion pursuant to Rule 50(b) or Rule 59 after
the jury returned its verdict. Nelson’s failure to file any post‐
No. 13‐1652                                                   3

verdict motions precludes her from challenging the sufficiency
of the evidence underlying the jury’s verdict. See Unitherm, 546
U.S. at 404. Therefore, we cannot consider Nelson’s claim on
appeal.
                                                   AFFIRMED.